Case: 12-50737       Document: 00512343582           Page: 1    Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                           August 16, 2013
                                     No. 12-50737
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CRUZ JOSE AGUIRRE-AGUIRRE,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-183-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Cruz Jose Aguirre-Aguirre (Aguirre) appeals the sentence imposed
following his guilty plea conviction for being unlawfully present in the United
States following removal. Aguirre contends that the district court’s imposition
of a three-year term of supervised release was procedurally and substantively
unreasonable in light of the Sentencing Guidelines’ recommendation that a
court ordinarily should not impose a term of supervised release on a deportable

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-50737     Document: 00512343582      Page: 2   Date Filed: 08/16/2013

                                  No. 12-50737

alien unless supervised release would provide additional deterrence and
protection based on the facts of the case. See U.S.S.G. § 5D1.1(c) cmt. n.5.
      As Aguirre challenges the imposition of the term of supervised release for
the first time on appeal, we review for plain error only. See United States v.
Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012). Under the plain
error standard, Aguirre must show a clear or obvious forfeited error that
affected his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If Aguirre makes such a showing, we have discretion to correct the
error but should do so only if the error seriously affects the fairness, integrity,
or public reputation of the proceedings. See id.
      Aguirre has failed to show procedural or substantive error, plain or
otherwise, in the district court’s imposition of a term of supervised release.
The district court’s comments during the sentencing hearing regarding
Aguirre’s extensive criminal history of domestic violence and his propensity to
commit future violent crimes satisfied the procedural requirement for a
“particularized explanation and concern [that] would justify imposition of a
term of supervised release.” Dominguez-Alvarado, 695 F.3d at 330. Aguirre’s
assertion that the district court committed substantive error by failing to
account for § 5D1.1(c) and the statutory sentencing factors reflecting the goals
of rehabilitation, monitoring, and training is insufficient to rebut the
presumption of reasonableness applicable to Aguirre’s within-guidelines term
of supervised release. See United States v. Cancino-Trinidad, 710 F.3d 601,
607-08 (5th Cir. 2013).
      AFFIRMED.




                                        2